        Case 1:19-cv-00042-TNM-GMH Document 22 Filed 02/03/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    ERIC NSIAH,

                         Plaintiff,

                         v.                              Case No. 1:19-cv-00042 (TNM)

    ANDREW SAUL, in his official capacity as
    Commissioner of Social Security,

                         Defendant.


                                      MEMORANDUM OPINION

         Plaintiff Eric Nsiah seeks reversal of the decision of the Commissioner of Social

Security 1 to deny his application for disability benefits and supplemental income. The case was

referred to Magistrate Judge G. Michael Harvey, who recommended that the Court grant Nsiah’s

motion for judgment of reversal in part and remand his case to the agency. The Commissioner

objects. The Court will adopt the Magistrate Judge’s Report and Recommendation (“R&R”) in

full and remand this matter to the Social Security Administration for further administrative

proceedings.

         The Commissioner objects to the Magistrate Judge’s recommendation (1) that the

Administrative Law Judge (“ALJ”) did not adequately explain and account for Nsiah’s moderate

limitation in concentration, persistence, or pace, and (2) that the record did not establish that




1
  Andrew Saul is substituted for Nancy A. Berryhill, former Acting Commissioner of Social
Security, as the Defendant in this suit. See Fed. R. Civ. P. 25(d).
       Case 1:19-cv-00042-TNM-GMH Document 22 Filed 02/03/21 Page 2 of 4




Nsiah could perform the work described in the residual functional capacity (“RFC”). Def.’s

Objs. to R. & R. (“Def.’s Objs.”) at 1, ECF No. 19. 2

         The Court finds that the R&R properly rejected the Commissioner’s arguments. 3 As the

R&R states, the ALJ’s decision did not address how Nsiah’s moderate limitation in the ability to

maintain concentration, persistence, or pace affected his RFC with no substance abuse. R. & R.

at 31–32, ECF No. 18. And limiting “a claimant’s work to ‘simple, routine, repetitive and

unskilled tasks’” is generally not sufficient to “capture[] the claimant’s moderate mental

limitations in concentration, persistence, or pace.” Petty v. Colvin, 204 F. Supp. 3d 196, 206

(D.D.C. 2016) (cleaned up). This is so because “the ability to perform simple tasks differs from

the ability to stay on task,” and “[o]nly the latter limitation would account for a claimant’s

limitation in concentration, persistence, or pace.” Id. (cleaned up).

         The ALJ gave only “[s]ome weight” to the lone mention of an expert opinion stating that

Nsiah “could maintain concentration, persistence, and pace for two hours at a time” because it

was rendered before “additional evidence was added to the file” that “support[ed] greater

limitations.” Administrative R. at 28, ECF No. 12-2. Importantly, that expert opinion pre-dated

Nsiah’s post-traumatic stress disorder (“PTSD”) diagnosis. See id. The Court cannot determine

in the first instance whether Nsiah can complete simple, routine, and unskilled work despite his

moderate limitations in maintaining concentration, persistence, or pace because there is

insufficient evidence in the record. See R. & R. at 34 (“There is not, for example, opinion


2
    All page citations are to the page numbers that the CM/ECF system generates.
3
  The Court rejects the Commissioner’s initial contention that Nsiah waived his argument that
the ALJ failed to explain how the RFC determination accounted for his moderate limitation in
maintaining concentration, persistence, or pace. See Def.’s Objs. at 2. While Nsiah’s argument
was “not particularly well-developed,” R. & R. at 31, ECF No. 18, the Court finds that the
paragraph he devoted to the issue is sufficient to avoid waiver.



                                                  2
      Case 1:19-cv-00042-TNM-GMH Document 22 Filed 02/03/21 Page 3 of 4




evidence directly addressing [Nsiah’s] ability to sustain concentration, persistence, or pace based

solely on his depression and PTSD, which was not diagnosed until May 2016.”). To be clear, it

may well be that Nsiah is not in fact entitled to disability benefits. But the ALJ’s decision has

not adequately demonstrated this.

          The two out-of-circuit decisions on which the Commissioner relies are not to the

contrary. See Def.’s Objs. at 5. In Hess v. Commissioner, the Third Circuit explained that “a

‘simple tasks’ limitation is permitted after a finding that a claimant has ‘moderate’ difficulties in

“concentration, persistence, or pace” if “the ALJ offers a ‘valid explanation.’” 931 F.3d 198,

211 (3d Cir. 2019). It emphasized that “[t]he relationship between ‘simple tasks’ limitations and

‘concentration, persistence, or pace’ is a close one” because “such limitations directly encompass

and anticipate a minimal level of ability in that functional area.” Id. at 212. The court decided

that the ALJ there offered a “valid explanation” because “the ALJ explained at length and with

sound reasoning why [the claimant’s] ‘moderate’ difficulties in ‘concentration, persistence, or

pace’ were not so significant that [the claimant] was incapable of performing ‘simple tasks.’” Id.

at 213.

          In Shinaberry v. Saul, the Fourth Circuit stressed there was no “categorical rule that

requires an ALJ to always include moderate limitations in concentration, persistence, or pace as a

specific limitation in the RFC.” 952 F.3d 113, 121 (4th Cir. 2020). Shinaberry, like Hess,

acknowledged that “an ALJ can explain why a claimant’s moderate limitation in concentration,

persistence, or pace at step three does not translate into a limitation in the claimant’s RFC.” Id.

(cleaned up). The court ultimately found that substantial evidence supported the ALJ’s decision

because the ALJ “sufficiently explained why the mental limitation to simple, routine, and




                                                   3
         Case 1:19-cv-00042-TNM-GMH Document 22 Filed 02/03/21 Page 4 of 4




repetitive tasks accounted for [the claimant’s] borderline intellectual disability and her moderate

limitations in her concentration, persistence or pace.” Id.

         Unlike in Hess and Shinaberry, the ALJ here did not provide an adequate explanation.

Instead, “the ALJ relied primarily on evidence in the record that [Nsiah’s] general ability to

function improved when he was not using PCP, focusing on [Nsiah’s] ability to understand and

apply information, to interact with others, and to manage himself—but not his ability to maintain

concentration, persistence, or pace.” R. & R. at 32–33. The ALJ’s discussion does not provide

the Court with “the effect of [Nsiah’s] sobriety on his ability to sustain focused attention and

concentration.” Id. at 33. Simply put, the ALJ “did not explicitly or implicitly address how

[Nsiah’s] moderate limitation in the ability to maintain concentration, persistence, or pace

affected his RFC.” Id. at 32 (emphasis added). The Court is thus unpersuaded by the

Commissioner’s reliance on Hess and Shinaberry.

                                              * * *

         For these reasons, the Magistrate Judge’s Report and Recommendation will be adopted in

full and incorporated by addendum to this Memorandum Opinion. Nsiah’s Motion for Judgment

of Reversal will be granted as to his request for remand, but his request for reversal will be

denied. The Commissioner’s Motion for Affirmance will be denied. A separate Order will issue

today.


                                                                             2021.02.03
                                                                             14:11:46 -05'00'
Dated: February 3, 2021                               TREVOR N. McFADDEN, U.S.D.J.




                                                 4
